Title: To George Washington from Edmund Randolph, 13 May 1795
From: Randolph, Edmund
To: Washington, George


          
            May 13. 1795.
          
          E. Randolph has the honor of sending to the President two letters, which shew a part of the measures taken to communicate the non-arrival of the treaty—This was suggested by Mrs Jay’s letter.
          He has also the honor of transmitting a copy of the rule of twenty four hours, and of the notification to the different ministers—It was published in all the newspapers.
        